Tomlijstsoet, Justice,
(concurring in results).
It is a fact, I think, that a special act affecting the county in its governmental capacity is unconstitutional if it suspends-a general law mandatorily applicable to every other county of the 'State, unless there be some reasonable basis upon which the discrimination may be rested. Berry v. Hayes, 160 Tenn. 577, 28 S. W. (2d) 50; Town of McMinnville v. Curtis, 183 Tenn. 442, 192 S. W. (2d) 998. However, the general law involved here, Code Section 771, is not in my judgment mandatorily applicable to every county of the State.
Code Section 771 makes it entirely discretionary with the quarterly court of each county of the State as to whether that particular county will allow the County Judge an additional compensation for his services as financial agent. The action or nonaction of the respective *12quarterly .courts in respect of this matter is not reviewable by the Courts. State ex rel. Puckett v. McKee, 76 Tenn. 24, 28; Carothers v. Giles County, 162 Tenn. 492, 497, 39 S. W. (2d) 584.
Since the general law, Code 'Section 771, does not require the Quarterly Court of any county of the State to fix the compensation of the County Judge for bis services as financial agent, it seems to necessarily follow that a special act of the Legislature fixing such compensation in a particular county does not suspend .the general law. There is no general law fixing such compensation or providing a formula by which it shall he fixed.
For the reasons stated, it follows that the Private Acts in question here do not violate Article XI, Section 8 of our Constitution.